Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I, claims 1-21, drawn to a process of using a probe for obtaining a plurality of biomass measurements. 
Group II, claim 22, drawn to a probe used in the process of Group I. 

Requirement for Unity of Invention
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of invention exists only when there is a technical relationship among those claimed inventions involving one or more special technical feature. The term “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
In the instant application, the technical feature linking Groups I and II is: a probe comprising a body and at least one electrode provided on a first region of the body, wherein the first region of the body is formed from the materials listed in the Markush group of claim 1, in which polytetrafluoroethylene is listed as one of Markush group members. The inventions of Groups I and II do not share a common special technical feature that is a contribution over the prior art, as the technical feature linking the groups has been taught by Bragos Bardia et al. (EP 1046905, 2000, cited in IDS).  In detail,  Bragos Bardia et al. teach a device/probe and a process of using the probe for obtaining a plurality of biomass measurements (abstract), wherein the device comprises a main electronics box “1”, and a probe comprising a body, electrodes “2” (located in a first region of the body), and a reading part “3” of the probe (see Figs. 3 and 4, paras 0023-0028), wherein the probe (including the first region of the body) is made of material for biological use, such as Teflon (para 0032). It is noted that the chemical name of Teflon is polytetrafluoroethylene, thus reading on the Markush group recited in claim 1.     Therefore, technical feature linking the method of Group I and the product of Group II do not form a single general inventive concept.
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election – 371 	
The application contains distinct species of the first region of the body of the probe in the claim 1, formed from the distinct chemical compounds recited in the Markush group of claim 1.  Specifically, they are liquid crystal polymer …… acrylonitrile butadiene styrene, acetal resins, sulphone/polysulphone, polyamide, polyphenylene sulphide, polyetheretherketone, polyethylene terephthalate, polyetherketone, polyoxymethylene, polyphthalamide, polyetherketoneketone, thermoplastic polyimide, polyacrylate, polytetrafluoroethylene, and/or polymethylmethacrylate. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.(1) because under PCT Rule 13.2 they lack special or corresponding feature because these different chemical materials are not of a similar nature (to be of a similar nature, chemicals must (1) alternatives must share a common structure AND (2) belong to a recognized class of chemical compounds)).  In the instant case, they are not regarded as being of similar nature because: (1) the alternatives do not all share a common chemical structure.  Each of the recited chemicals or groups of chemicals are chemical compounds having distinct chemical formulations and structures. In addition, they do not belong to a recognized class of chemical compounds. 
Applicant is required to elect a single species of chemical compound from the Markush group in the generic method of Claim 1. Currently, Claim 1 is generic.

Applicant  is advised that the reply to this requirement to be complete must include (i) an election of an invention  to be examined even though the requirement may be traversed (37 CFR 1.143); (ii) identification of the claims encompassing the elected invention;  (iii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143); and (iv) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention /species.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention /species.  Should applicant traverse on the ground that the inventions/species  are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions /species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention /species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING XU whose telephone number is (571)272-3076.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:00 pm Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING XU whose telephone number is (571)272-3076.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Qing Xu/

Patent Examiner
Art Unit 1653